                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Aracelly Mena Dominguez,                                     Civil No. 18-1671 (DWF/DTS)

                     Plaintiff,

v.                                                        ORDER ADOPTING REPORT
                                                           AND RECOMMENDATION
Scott T. Dewey,

                     Defendant.

       The above matter comes before the Court upon pro se Plaintiff Aracelly Mena

Dominquez’s self-styled objections (Doc. No. 8) to the Report and Recommendation of

United States Magistrate Judge David T. Schultz dated August 15, 2018 (Doc. No. 7)

insofar as it recommends that this action be dismissed without prejudice for lack of

jurisdiction and that Plaintiff’s application to proceed in forma pauperis be denied.

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference. In the Report

and Recommendation, the Magistrate Judge found that Plaintiff did not adequately plead

the basis for the Court’s jurisdiction. In addition, the Magistrate Judge noted that it

appeared that Plaintiff was attempting to treat this action as an attempted appeal from

state-court litigation and explained that any such appeal is foreclosed by the

Rooker-Feldman doctrine.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). After carefully considering Plaintiff’s objections, the Court finds no reason
to depart from the Magistrate Judge’s recommendation. Based upon the de novo review

of the record and all of the arguments and submissions of the parties and the Court being

otherwise duly advised, the Court hereby enters the following:

                                         ORDER

       1.       Magistrate Judge David T. Schultz’s August 15, 2018 Report and

Recommendation (Doc. No. [7]) is ADOPTED.

       2.       This action is DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction.

       3.       Plaintiff Aracelly Mena Dominguez’s application to proceed in forma

pauperis (Doc. No. [4]) is DENIED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 17, 2018                   s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             2
